Order unanimously modified in accordance with memorandum, and as modified, affirmed. Memorandum: Petitioner asserts and respondent admits that respondent Warden intercepted and refused to transmit through the mails correspondence written by petitioner and addressed to the P. B. I., U. S. Attorney General and the Civil Rights Division. This correspondence dealt generally with petitioner’s complaint about dental care. Petitioner also asserts and respondent admits interception of a letter addressed by petitioner to his court-assigned attorney dealing with a complaint that a guard ransacked his cell and planted evidence upon which he based prison punishment. The order appealed from provided that “the respondent be directed and instructed to cease and desist from intercepting, obstructing or otherwise delaying any communications addressed to any Court, to any law enforcement agency, to any executive official of the Federal or State Government and to the prisoner’s attorney”. The petitioner has a right to seek the help of the courts, any law enforcement agency, and any executive official of the Federal or State Government concerning his complaints about unlawful treatment by prison authorities. Likewise the petitioner and any prison inmate has the right to communicate with his *611attorney concerning' the legality of his detention and treatment received while incarcerated (Fulwood v. Clemmer, 206 F. Supp. 370, 376; McCloskey v. Maryland, 337 F. 2d 72). However, the order of Special Term in its general application imposes improper restraints on the prison authorities in their exercise of discretion based on considerations of prison safety and security. The order appealed from should be modified so as to provide that the respondent be directed to cease and desist from intercepting' and withholding any communications addressed by the petitioner to any court, any communications addressed to any executive official of the Federal or State Government concerning his complaints about unlawful treatment by prison authorities and any communications addressed to his attorney concerning the legality of his detention and treatment received while incarcerated, all however, subject to the right of the prison authorities to censor such communications and strike therefrom any material not relating to the foregoing, and as so modified, affirmed. (Appeal by petitioner from part of an order of Erie Special Term, denying, following a hearing', application for an order directing respondent to afford petitioner certain medical treatment; also appeal by respondent from part of said order directing respondent to cease and desist obstructing communications of petitioner addressed to courts or government officials.)
Present — Williams, P. J., Bastow, Henry, Del Yeechio and Marsh, JJ, [46 Misc 2d 286.]